DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Independent claims 1, 9, and 16, are allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
In relation to the patentability of independent claims 1, 9, and 16 [Sections 102 and 103], the Remarks filed on 2/28/2022 are persuasive.  Specifically, the examiner of record agrees with the arguments indicating that Douglas, Mejlhede and Miesel, whether alone or in combination, do not teach or suggest that “the first end of the tubing is configured to attach to the bottom portion of the infusion device and the second end of the tubing is configured to attach to the infusion device mating assembly,” as was previously recited by now-canceled dependent claims 3, 11 and 18 and as currently recited by amended independent claims 1, 9 and 16. 
	In relation to the double patenting rejection, the filing of a terminal disclaimer (TD) on 2/28/2022 overcomes the double patenting rejection presented in the non-final office action mailed on 11/29/2021.  However, the Office found discrepancies in the terminal disclaimer that need to be corrected prior to the allowance of this application.  
Conclusion
This application is in condition for allowance except for the following formal matters: 
The following discrepancies were found in the terminal disclaimer filed on 2/28/2022:
the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record [37CFR 1.321(a) and (b)]; 
as suggested by the TD reviewing department at the PTO, it is required that Applicant files a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant [No new fee required]; and
as explained by the TD reviewing department at the PTO, since at the time of filing of the terminal disclaimer, Ms. Marina Cunningham was not listed as an attorney of record, a new terminal disclaimer must be filed.   
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783